                   Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 1 of 10



                                 IN THE UNITED STATES DISTRICT COURT FOR THE
                                      EASTERN DISTRICT OF PENNSYLVANIA

 ARTHUR BEDROSIAN,                          )
                                            )
           Plaintiff,                       )              Case No. 2:15-cv-05853
                                            )
           v.                               )
                                            )
 UNITED STATES OF AMERICA, et al.,          )
                                            )
           Defendants.                      )
 __________________________________________ )

                              PLAINTIFF ARTHUR BEDROSIAN’S RESPONSE TO DEFENDANT’S
                                   STATEMENT REGARDING PENALTY CALCULATION

        Plaintiff Arthur Bedrosian hereby submits the following response regarding calculation of the penalty in

the above-referenced proceeding. Recognizing the very real problem of having not offered any competent

evidence to substantiate the penalty it seeks to collect, defendant claims that plaintiff has made a binding

admission regarding the amount of the penalty (while ignoring contradictory evidence) and relies upon a footnote

to argue that the Court can just “repeat” the math using exhibits it offered at trial but failed to substantiate.

I.      There Has Been No Admission.

        To be binding, judicial admissions must be unequivocal. Glick v. White Motor Co., 458 F.2d 1287 (3d

Cir. 1972). “An unequivocal statement is one that is clear, unambiguous and expresses only one meaning.” Phila.

Reinsurance Corp. v. Employers Ins. of Wasau, 61 Fed.Appx. 816 (3d Cir. 2003). Defendant notes that plaintiff

“admitted” that “the penalty amount was calculated as 50% of Bedrosian’s bank account balance for the account

ending in 6167, or fifty percent of $1,951,578.34, which equals $975,789.17.” That is far from an unequivocal,

clear and unambiguous admission that the calculation of the penalty is correct, which Bedrosian has never

admitted. In fact, plaintiff has repeatedly denied defendant’s allegations regarding the amount of the penalty

purportedly owed. Compare Defendant’s Answer and Counterclaim (Doc. No. 5, Counterclaim ¶ 18) with

Plaintiff’s Reply to Counterclaim (Doc. No. 7, ¶ 18); Defendant’s Stmnt. of Undisputed Material Facts in Support

of Motion for Summary Judgment (Doc. No. 22-3, ¶ 53) with Plaintiff’s Response to Defendant’s Motion for



Active\118636505.v2-1/19/21
                        Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 2 of 10



Summary Judgment (Doc. No. 26-1, ¶ 53). Plaintiff’s express denials, combined with acknowledging how the

penalty was calculated, hardly constitutes an unequivocal admission sufficient to negate defendant’s burden.1

            Moreover, and more importantly, defendant’s claim that plaintiff admitted the accuracy of the $975,789

penalty assessment entirely ignores plaintiff’s trial testimony that approximately 750,000 Swiss francs2 of the

account balance used to calculate the penalty constituted a loan. See NT 42:10-24; 43:3-6. Plaintiff never

considered the loan to be his money. NT 43:20-22. And, in 2008, UBS told plaintiff that he had to repay the loan.

NT 44:2-11; 45:1-10.3 Plaintiff also testified about the loan from UBS during his deposition, and that testimony

was consistent with his trial testimony that the loan was not his money. See Transcript p. 280:4-25; p. 281:1-25,

p. 282:1-25, p. 283:1-10 (attached hereto as Exhibit A).

II.         Defendant’s Exhibits And Witness Fail To Satisfy Its Burden.

            Plaintiff addressed the various shortcomings of defendant’s exhibits offered to substantiate the amount of

the penalty in his post-trial brief (Doc. No. 62) and again in greater detail in his statement regarding calculation

of the penalty (Doc. No. 90). Plaintiff’s objections to defendant’s trial exhibits were timely as they were directly

related to the witness offered at trial to supposedly authenticate/explain the documents and the penalty calculation.

That witness – Nancy Beasley – had no knowledge of those documents or the penalty calculation, thus giving rise

to the timely objection.

            Finally, defendant’s audacious claim – in a footnote – that the Court can just “repeat the math” if it finds

Exhibit T inadmissible must be rejected. Defendant seeks to collect more than $1,000,000.00 from plaintiff.

Defendant had a full and fair opportunity to present witnesses and documents to substantiate this number and

satisfy its burden. Defendant failed in meeting this burden and is not allowed a “do-over” in a footnote.



1
  Plaintiff’s acknowledgment that an account contained approximately $2 million dollars at a certain point in time is even further removed from
satisfying the standard for a judicial admission regarding the proper amount of the penalty.
2   In September 2013 (the date of defendant’s original demand to plaintiff), 750,000 Swiss francs was worth approximately $832,500 US dollars.
3   Defendant admitted that plaintiff’s trial testimony was truthful. NT 150:3-8.

                                                                            2
Active\118636505.v2-1/19/21
                   Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 3 of 10



        For all of the foregoing reasons, plaintiff Arthur Bedrosian respectfully submits that defendant has failed

to meet its burden to prove the amount of the penalty it seeks to collect and therefore the penalty is zero.

                                                      Respectfully submitted,

                                                      ___/s/ Patrick J. Egan ___________
                                                      Patrick J. Egan, Esquire
                                                      Beth L. Weisser, Esquire
                                                      FOX ROTHSCHILD LLP
                                                      2000 Market Street, 20th Floor
                                                      Philadelphia, PA 19103
                                                      (215) 299-2000 (telephone)
                                                      (215) 299-2150 (fax)


                                                      Attorneys for Plaintiff Arthur Bedrosian

Date: January 19, 2021




                                                         3
Active\118636505.v2-1/19/21
Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 4 of 10




EXHIBIT “A”
       Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 5 of 10

Arthur P. Bedrosian                                                October 7, 2016
                                  Phliadelphia, PA

                                                                        Page 233
   1                   UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   2                            - - -
   3      ARTHUR BEDROSIAN,           :
                    Plaintiff,        :
   4                                  :
          vs.                         :   NO.: 2:15-cv-05853
   5                                  :
          UNITED STATES OF            :
   6      AMERICA, et al.,            :
                    Defendants.       :
   7
                                   - - -
   8                             VOLUME II
                                   - - -
   9
 10                   Continued oral deposition of ARTHUR P.
 11       BEDROSIAN, taken at Fox Rothschild LLP, 2000 Market
 12       Street, 20th Floor, Philadelphia, Pennsylvania, on
 13       Friday, October 7, 2016, beginning at approximately
 14       10:00 a.m., before Maureen E. Broderick, Registered
 15       Professional Reporter and Notary Public in and of
 16       the Commonwealth of Pennsylvania.
 17
 18
 19
 20
 21
 22
 23
 24
 25


                              Alderson Court Reporting
1-800-FOR-DEPO                                           www.aldersonreporting.com
       Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 6 of 10

Arthur P. Bedrosian                                                    October 7, 2016
                                   Phliadelphia, PA

                                                                          Page 280
   1            Q     When you say "they put into the
   2      account" --
   3            A     UBS.
   4            Q     Let me finish the question.
   5                         When you say "the money they put into
   6      the account," what money and who put it into the
   7      account?
   8            A     UBS offered to loan $700,000 to me.          They
   9      would put it in an account, they would manage that
 10       as well, and they would charge 2 percent interest
 11       for that.     So I'm presuming since the difference
 12       here is $700,000 approximately, that may be the
 13       difference.     So that is not my money.        700 is the
 14       money they loaned to the account.
 15                          Also, under the line that you're
 16       ignoring, it says total net asset value, a
 17       million-six-six-seven.
 18             Q     When you say that money is not yours, why
 19       wasn't it your money if it was a loan to you?
 20             A     Because it wasn't loaned to me in a sense
 21       that someone gave me $700,000 and said, Here's your
 22       money, pay it back, do what you want with it.            I
 23       never received the money physically, ever.
 24                          They claimed they put it in the
 25       account.    They claim they invested it as part of the



                               Alderson Court Reporting
1-800-FOR-DEPO                                            www.aldersonreporting.com
       Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 7 of 10

Arthur P. Bedrosian                                                      October 7, 2016
                                    Phliadelphia, PA

                                                                            Page 281
   1      management.       They claim they either made or lost
   2      money on it.       They claimed the 2 percent interest
   3      fee for the use of the money.           I never saw it in any
   4      way tangible.
   5                          I couldn't take it away from the
   6      bank.       I couldn't go buy a car with it.        It was
   7      money that they said they put in the account.              I
   8      have to take them at their word.             They said they
   9      did.       I have no proof they put the money in.
 10              Q       When you say you have no proof they put
 11       the money in, what does that mean?
 12              A       What part of that don't you understand?            I
 13       don't have any proof they put the money in.             I have
 14       no evidence they did that.
 15              Q       As in did you ever receive a bank
 16       statement saying that money had been deposited into
 17       the account?
 18              A       I did not receive a bank statement that
 19       said they put the money in, correct.
 20              Q       So if this money was not yours, then what
 21       was the purpose of putting it in the account or
 22       taking that loan?
 23              A       You asked that in the previous deposition.
 24       They offered to loan money to me at 2 percent
 25       interest, manage that money for me in the account in



                                Alderson Court Reporting
1-800-FOR-DEPO                                              www.aldersonreporting.com
       Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 8 of 10

Arthur P. Bedrosian                                                October 7, 2016
                                  Phliadelphia, PA

                                                                        Page 282
   1      the hopes they would earn more money than the
   2      2 percent interest than I was paying for the use of
   3      the money.    This was a proposal they made to me.
   4      Seemed like a good idea at the time.
   5            Q     And your claim is that the difference
   6      between the total gross asset value and the total
   7      net asset value, that was not your money in this
   8      account?
   9            A     Well, if it includes the $700,000 loan, as
 10       I suspect it does, because this document doesn't
 11       explain or show that, and I didn't want you to put
 12       on the record that the value account was two-three
 13       without -- and ignoring that potentially $700,000 of
 14       that two-three was the bank's money.
 15                        That's how this value went up.         It's
 16       not clear.    The account was not worth
 17       two-million-three, I believe, without their 700,000,
 18       is what I'm saying.
 19                   MS. BONDADA:     Can you read back the
 20             question that I asked.
 21                                  - - -
 22                              (Whereupon, the Reporter read
 23                              back a preceding portion of the
 24                              testimony as directed:
 25                              "Q.    And your claim is that the



                              Alderson Court Reporting
1-800-FOR-DEPO                                           www.aldersonreporting.com
       Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 9 of 10

Arthur P. Bedrosian                                                   October 7, 2016
                                     Phliadelphia, PA

                                                                          Page 283
   1                                difference between the total
   2                                gross asset value and the total
   3                                net asset value, that was not
   4                                your money in this account?")
   5      BY MS. BONDADA:
   6            Q      Is the answer to that question yes or no?
   7            A      If someone loans me money, it's not mine.
   8      It's a loan.        So I'm going to say the answer is no,
   9      it was not mine.        It was loaned to me by the bank.
 10       It was their money.
 11                                 (Exhibit Government-35 was
 12                                 marked for identification.)
 13       BY MS. BONDADA:
 14             Q      Now I'm showing you what was marked as
 15       P-2711.     We'll mark this as Exhibit 35.
 16             A      Okay.
 17             Q      This document says it's an overview of
 18       total assets for the account ending with 5316?
 19             A      That's correct.
 20             Q      And the statement of assets is as of
 21       December 2007, is that correct, top right-hand
 22       corner?
 23             A      Yes.
 24             Q      The total net asset value of this
 25       portfolio as of 12/2007 was $240,065; is that



                                 Alderson Court Reporting
1-800-FOR-DEPO                                              www.aldersonreporting.com
             Case 2:15-cv-05853-MMB Document 93 Filed 01/19/21 Page 10 of 10



                                   CERTIFICATE OF SERVICE

        I, Beth L. Weisser, hereby certify that Plaintiff’s Response Statement Regarding Calculation of

the FBAR Penalty was served on all counsel of record via the Court’s ECF system.




                                                    /s/ Beth L. Weisser
                                                    Beth L. Weisser




Date: January 19, 2021




Active\118636505.v2-1/19/21
